     Case 1:20-cv-00290-NONE-JLT Document 21 Filed 01/27/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11     MICHAEL FOX,                                         CASE NO. 1:20-cv-0290 NONE JLT (PC)

12                        Plaintiff,                     ORDER REFERRING THE CASE TO
                                                         POST-SCREENING ADR PROJECT AND
13            v.                                         STAYING THE CASE FOR 90 DAYS

14     ERNEST ZIEGLER,
15                        Defendant.
16

17         When at least one defendant has been served and/or filed an answer, the Court is referring all
18   post-screening, civil rights cases filed by pro se inmates to the Post-Screening Alternative Dispute
19   Resolution Project to attempt to resolve cases more quickly and less expensively. Defense counsel
20   from the Office of the California Attorney General has agreed to participate in this pilot project. No
21   defenses or objections are waived by participation.
22         As set forth in the screening order, the Court has found the plaintiff has stated at least one
23   cognizable civil rights claim. Thus, the Court STAYS this action for 90 days to allow the parties
24   to investigate the plaintiff’s claims, meet and confer and participate in a settlement conference.
25         There is a presumption that all post-screening civil rights cases assigned to the undersigned
26   will proceed to settlement conference. However, if after investigating plaintiff’s claims and speaking
27   with plaintiff, and after conferring with defense counsel’s supervisor, counsel finds in good faith
28


                                                        1
     Case 1:20-cv-00290-NONE-JLT Document 21 Filed 01/27/21 Page 2 of 4


 1   that a settlement conference would be a waste of resources,1 defense counsel may move to opt out

 2   of this pilot project.

 3           Within 35 days, the assigned Deputy Attorney General SHALL contact the Courtroom

 4   Deputy Clerk at SHall@caed.uscourts.gov, to schedule the settlement conference. If the settlement

 5   conference cannot be set quickly due to the court’s calendar, the parties may seek an extension of

 6   the initial 90-day stay. Based upon the foregoing, the Court ORDERS:

 7           1.         This action is STAYED for 90 days to allow the parties an opportunity to settle

 8   their dispute before a responsive pleading is filed, or the discovery process begins. No other

 9   pleadings or other documents may be filed in this case during the stay. The parties SHALL NOT

10   engage in formal discovery, but they may jointly agree to engage in informal discovery.

11           2.         Within 30 days from the date of this order, the parties SHALL file the attached

12   notice, indicating their agreement to proceed to an early settlement conference or whether they

13   believe settlement is not achievable at this time.

14           3.         Within 35 days from the date of this order, the assigned Deputy Attorney General

15   SHALL contact this court’s Courtroom Deputy Clerk at SHall@caed.uscourts.gov, to schedule the

16   settlement conference;

17             4.       If the parties settle their case during the stay of this action, they SHALL file a Notice

18   of Settlement as required by Local Rule 160;

19             5.       The Clerk of the Court SHALL serve via email, copies of the plaintiff’s second

20   amended complaint (Doc. 29), the screening orders (Docs. 31, 34), this order to Supervising Deputy
21   Attorney General Christopher Becker, and copy of this order to ADR Coordinator Sujean Park;

22    ///

23    ////

24    ///

25    ///

26
               1
27               By way of guidance, if the defense intends to file an exhaustion motion and believes in good faith that it
       has a significant chance of success, this would be a likely circumstance where the opt-out provision should be
28     employed.



                                                                 2
     Case 1:20-cv-00290-NONE-JLT Document 21 Filed 01/27/21 Page 3 of 4


 1           6.     The parties are reminded of their obligation to keep the court informed of any

 2   changes of addresses during the stay and while the action is pending. Changes of address must be

 3   reported promptly in a separate document entitled “Notice of Change of Address.” See L.R. 182(f).

 4
     IT IS SO ORDERED.
 5

 6       Dated:    January 26, 2021                          /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                     3
     Case 1:20-cv-00290-NONE-JLT Document 21 Filed 01/27/21 Page 4 of 4


 1

 2

 3                                     UNITED STATES DISTRICT COURT

 4                                 EASTERN DISTRICT OF CALIFORNIA

 5

 6                                                  CASE NO. 1:20-cv-0290 NONE JLT (PC)
      MICHAEL FOX,
 7                                                  NOTICE REGARDING EARLY
                                                    SETTLEMENT CONFERENCE
 8                        Plaintiff,

 9
               v.
10
      ERNEST ZIEGLER,
11
                     Defendant.
12

13

14         1.       The party or counsel for the party signing below, agrees that there is a good chance
15    that an early settlement conference will resolve this action and wishes to engage in an early
16    settlement conference.
17                  Yes     ____            No    ____
18

19         2.       The plaintiff (Check one):
20                  _____ Would like to participate in the settlement conference in person, OR
21                  _____ Would like to participate in the settlement conference by video conference.
22

23    Dated:
24                                                       ________________________________
25                                                       Plaintiff or Counsel for Defendants
26
27

28


                                                     4
